DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21 and 23-40 are allowed under this Office action.

Allowable Subject Matter
Claims 21 and 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 23-40, were carefully reviewed and a search with regards to independent claims 21, 32, and 37-38 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 21 and 23-40, specifically independent claims 21, 32, and 37-38,  the prior art searched was found to neither anticipate nor suggest at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: generate volumetric data to represent a volume, wherein the volume comprises a set of voxels, at least one of the voxels is occupied by three-dimensional (3D) geometry, and the volumetric data identifies, for each of the set of voxels, whether the respective voxel is occupied; generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated from a weighted sum of an x-coordinate value, a y-coordinate value, and a z-coordinate value associated with the particular subset of voxels, wherein at least one of the x- coordinate value, they-coordinate value, and the z-coordinate value is weighted based on a side length value corresponding to the volume, wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels; and store the particular portion of the volumetric data in an entry of a hash table, wherein the entry has an address based on the index value for the particular portion.
The most relevant arts searched, Dasgupta, etc. (US 20180158197 Al), modified by Merriman, etc. (US 20120226889 Al) and Mayer, etc. (US 20190139202 Al), teach that at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: generate volumetric data to represent a volume, wherein the volume comprises a set of voxels, at least one of the voxels is occupied by three-dimensional (3D) geometry, and the volumetric data identifies, for each of the set of voxels, whether the respective voxel is occupied; generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated based on a combination of values of x-, y-, and z- coordinates associated with the particular subset of voxels, and the index value for the particular portion is further generated based on a side length value corresponding to the volume, wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels; and store the particular portion of the volumetric data in an entry of a hash table, wherein the entry has an address based on the index value for the particular portion. However, Dasgupta, modified by Merriman and Mayer, does not teaches every claimed limitation, especially the claimed limitation of "generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated from a weighted sum of an x- coordinate value, a y-coordinate value, and a z-coordinate value associated with the particular subset of voxels, wherein at least one of the x- coordinate value, the y-coordinate value, and the z-coordinate value is weighted based on a side length value corresponding to the volume, wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels; and store the particular portion of the volumetric data in an entry of a hash table, wherein the entry has an address based on the index value for the particular portion" (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612